Case 1:21-cr-00152-TSC Document 10 Filed 02/24/21 Page 1of4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-045
JOSHUA LOLLAR, : VIOLATIONS:
: 180U.S.C.§ 111(@)d)
Defendant. : (Assault, Resisting or Impeding Certain
: Officers)
18 U.S.C. § 231(a)(3)
(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds) ,

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that: |
COUNT ONE
On or about January 6, 2021, within the District of Columbia, JOSHUA LOLLAR did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of

the United States, and of any branch of the United States Government (including any member of
=f

Case 1:21-cr-00152-TSC Document 10 Filed 02/24/21 Page 2 of 4

the uniformed services), and any person assisting such an officer and employee while such person

was engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, JOSHUA LOLLAR
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer lawfully engaged in the lawful performance of his/her official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

| COUNT THREE

On or about January 6, 2021, within the District of Columbia and elsewhere, JOSHUA
LOLLAR attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority and committing an act of civil disorder, and engaging in disorderly and disruptive
conduct. |

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, JOSHUA LOLLAR did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
~t

Case 1:21-cr-00152-TSC Document 10 Filed 02/24/21 Page 3 of 4

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, JOSHUA LOLLAR did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, JOSHUA LOLLAR
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00152-TSC Document 10 Filed 02/24/21 Page 4 of 4

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, JOSHUA LOLLAR willfully
and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

MA ti

Attorney of the United States in
and for the District of Columbia.
